Order entered November 2, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00211-CR

                        CYZE RODGERS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-75588-R

                                   ORDER

      Before the Court is appellant’s October 30, 2020 fourth motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on December 21, 2020.

                                              /s/   LANA MYERS
                                                    JUSTICE